Citation Nr: 1724738	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial staged rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from May 1, 2015 through March 10, 2016.

2.  Entitlement to an initial staged rating for PTSD in excess of 50 percent from March 11, 2016 through December 29, 2016.

3.  Assignment of the proper initial staged rating for PTSD from December 30, 2016.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2015.  The November 2015 Board decision denied a rating in excess of 30 percent for PTSD from October 16, 2010 to January 18, 2013, granted a 70 percent rating for PTSD from January 19, 2013 to April 28, 2013, and denied a rating in excess of 30 percent for PTSD from April 29, 2013 to May 20, 2014.  The November 2015 Board decision also remanded the issue of entitlement to a rating for PTSD in excess of 30 percent from May 21, 2014.

The issue of the assignment of the proper initial staged rating for PTSD from December 30, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From May 1, 2015 through December 29, 2016 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.






CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating of 50 percent for PTSD from May 1, 2015 through March 10, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial staged rating in excess of 50 percent for PTSD from May 1, 2015 through December 29, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters dated in November 2010 and January 2012.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that VA treatment records have been obtained, and the Veteran has undergone a VA psychiatric examination.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 percent rating will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is able to function "pretty well," and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as depression, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran was diagnosed with PTSD in November 2011 and was granted service connection for PTSD (characterized as PTSD with history of alcohol and cocaine dependence), effective October 2010, in the July 2012 rating decision on appeal.

I.  Rating for PTSD in excess of 30 percent from May 1, 2015 through March 10, 2016.

A June 17, 2015 VA mental health comprehensive assessment noted that the Veteran could not remember the names of people, was arguing with his spouse, and was irritable and angry.  The Veteran denied any current use of alcohol or illicit drugs.  He endorsed poor sleep, low energy, and low concentration.  Evaluation revealed normal speech, insight, judgment.  The Veteran denied any suicidal or homicidal ideation and his memory was good.  He was active with sports and was motivated for change.  The diagnoses included PTSD and dysthymia.  A subsequent June 2015 VA treatment record indicated that the Veteran reported feeling much better compared to his previous session.

A July 2015 VA mental health record noted that the Veteran indicated that he was living with his wife and was retired.  The Veteran denied current passive suicidal ideation, intent, or plan and reported a significant reduction in depressive symptoms, an increase in pleasurable activities, and improved medication management.  The diagnoses included PTSD and "Alcohol and Cocaine Use Disorder, In Sustained Remission."

An August 2015 VA mental health group counseling record indicated that the Veteran was moderately interactive in the discussion and had a good level of understanding.

A September 2015 VA mental health counseling record indicated that the Veteran was "doing very well" and that his mood and anxiety had improved.  He was staying active and had made the softball Hall of Fame.  There was no depression and his anxiety was under control.  He was taking Mirtazapine and had a good relationship with his wife.  Examination revealed that the Veteran was well groomed with appropriate speech and no delusions or hallucinations.  The GAF was 55.

A February 2016 VA record indicated that the Veteran was anxious, fidgeting, agitated, and unable to sleep.  He reported a minor conflict with his wife concerning the management of his condition.  Examination revealed that the Veteran was well groomed with appropriate speech and a fluid thought process.  The GAF was 55.

A March 1, 2016 VA medical record indicated that the Veteran was "climbing back out of depression" and had recently attended a 12-step meeting.

While the evidence of record for this time period does not show such symptoms as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, the Veteran's report of symptoms indicate disturbances of motivation and mood.  This is evidenced by the fact that the Veteran's treatment records for this time period show a wide variety of mood at the time of his various counseling sessions.  Further, and while not predominate, the Veteran did report some instances of conflict with his spouse, indicative of at least some difficulty in establishing and maintaining an effective social relationship.  The Veteran's PTSD symptoms are moderate, and such is reflected in the GAF scores of 55 assigned during this time frame.  

As such criteria as difficulty in establishing and maintaining effective social relationships, and disturbances of motivation and mood are shown, the Board concludes that the Veteran has shown symptoms associated with PTSD that more nearly approximate the criteria for a 50 percent rating from May 1, 2015 through March 10, 2016.

In finding that a rating of 50 percent for PTSD is warranted from May 1, 2015 through March 10, 2016, the Board must now determine if the Veteran is entitled to a rating in excess of 50 percent for the time period from May 1, 2015 through December 29, 2016.

II.  Initial staged rating for PTSD in excess of 50 percent from May 1, 2015 through December 29, 2016.

At a March 2016 VA PTSD examination the Veteran's PTSD was characterized as productive of occupational and social impairment with reduced reliability and productivity.  The Veteran was living with his wife but indicated that things were "up and down" in the relationship as he and his wife would argue almost daily.  He did not talk to one of his sons but stated that he has a good relationship with his other two children and would see them and talk with them on a regular basis.  The Veteran would talk to his sponsor daily but preferred to keep to himself.  He also noted that he had a sister with whom he has a good relationship.  The Veteran spent his free time going to meetings or to school and was trying not to isolate himself.  The Veteran had worked at a VA medical center until 2012 and had not worked since then.  The Veteran was participating in treatment at a VA Medical Center and would meet with his psychiatrist once every two months.  His medication was Mirtazapine.  Examination revealed that the Veteran was well-groomed with a mildly restricted affect.  Speech was fluid, thought processes were linear and goal directed, and though content had no delusions or perceptual disturbances.  He died any suicidal or homicidal ideations, intent, or plan.  The GAF was 55.  It was noted that the Veteran had been clean for almost 2 years.   Symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He reported that his symptoms had improved since he began seeing a social worker in February 2016.  The Veteran reported nightmares every other night and would sometimes start crying unexpectedly and become emotionally overwhelmed.  The Veteran reported times when he felt paranoid and was frequently on guard and needed to watch and be aware of his surroundings.  He stated that he was yelling daily but physical aggression towards objects was not frequent.   He denied current suicidal or homicidal ideation.

While the Veteran reported having some feelings of paranoia and occasions of unexpectedly crying, a review of the evidence from May 1, 2015 through December 29, 2016 does not reveal symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, or spatial disorientation.  Further, the GAF scores assigned during the appeal period (55), including the March 2016 VA examination, reflect just moderate PTSD symptoms.  Significantly, the March 2016 VA examiner, while noting that the Veteran had some difficulty in adapting to stressful circumstances, did in fact state, near the conclusion of the examination report, that the Veteran's PTSD symptoms did not currently impact the Veteran's ability to obtain or maintain employment.  Further, suicidal or homicidal ideation, as well as hallucinations or delusionary thinking, have not been a part of the Veteran's PTSD symptomatology.  Moreover, lack of personal appearance and hygiene has not been shown or even asserted.

As for the Veteran's social functioning, the Board notes that the Veteran has been able to maintain, albeit with difficulty, a marriage of many years.  Further, the Veteran has a good relationship with at least some of his children and his sister, and he has been engaged in activities with non-relatives, including participation in sports.  The Board observes that the March 2016 VA examiner specifically indicated that the Veteran's level of occupational and social impairment with regards to his PTSD was characterized as reduced reliability and productivity.  Such findings tend to reflect moderate levels of PTSD symptoms, and a review of the clinical findings (and, as previously noted, the 55 GAF scores) from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the pertinent appeal period.

Conclusion

In sum, an initial staged rating of 50 percent for PTSD from May 1, 2015 through March 10, 2016 is warranted, and a rating in excess of 50 percent for PTSD from May 1, 2015 through December 29, 2016, is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as sleep impairment and mood disturbances are specifically enumerated under the applicable Diagnostic Code.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial staged rating of 50 percent for PTSD from May 1, 2015 through March 10, 2016 is granted, subject to the applicable law governing the award of monetary benefits.

An initial staged rating in excess of 50 percent for PTSD from May 1, 2015 through December 29, 2016 is denied.


REMAND

As for the issue of the assignment of the proper initial staged rating for PTSD from December 30, 2016, the Board notes that the Veteran's rating for PTSD from December 30, 2016 was assigned in a March 2017 RO decision under the provisions of 38 C.F.R. § 4.29 (2016).  This issue must be remanded in order for the RO to assign the proper rating subsequent to that assigned under 38 C.F.R. § 4.29.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of the assignment of the proper initial staged rating for PTSD from December 30, 2016.  A supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


